t c memo united_states tax_court thad deshawn smith petitioner v commissioner of internal revenue respondent docket no filed date thad deshawn smith pro_se nancy m gilmore for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioner’s federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure based on disallowed itemized_deductions and a sec_6662 a accuracy-related_penalty of dollar_figure the parties now agree that petitioner is entitled to itemized_deductions of dollar_figure for state and local_taxes dollar_figure for home mortgage interest and dollar_figure for noncash charitable_contributions the issues for decision are whether petitioner is entitled to an additional deduction of dollar_figure for noncash charitable_contributions we hold that he is not and whether petitioner is liable for the accuracy-related_penalty we hold that he is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when he filed his petition petitioner timely filed a federal_income_tax return for on which he claimed itemized_deductions of dollar_figure on audit the irs determined that dollar_figure of these deductions should be disallowed for lack of substantiation while the case was being considered by the irs appeals_office petitioner sub- mitted an amended return on which he increased his claimed deduction for all statutory references are to the internal_revenue_code as in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar noncash charitable_contributions from dollar_figure to dollar_figure this additional deduction is based on petitioner’s alleged contribution of clothes and household_items to the american veterans national service foundation amvets an organization eligible to receive tax-deductible contributions under sec_170 petitioner’s mother died intestate in date petitioner’s father in his grief asked petitioner to take everything out of the family house in norfolk virginia petitioner testified that he donated most of these items to amvets these items allegedly included seven sofas four televisions five bedroom sets six mattresses a kitchen set a dining room set a china cabinet and three rugs for charitable_contribution purposes petitioner placed a value of dollar_figure on these items petitioner testified that he also donated to amvets during numerous items of clothing belonging to him and his children these items allegedly inclu- ded shirts pairs of slacks pairs of jeans pairs of shoes the irs did not address this additional claimed deduction in the notice_of_deficiency but petitioner raised it as an affirmative issue in his petition and we therefore have jurisdiction to consider it see eg 85_tc_527 dresses sweaters nine overcoats and seven suits for charitable_contribution purposes petitioner placed a value of dollar_figure on these items finally petitioner testified that he donated to amvets during elec- tronic equipment that included two computer systems a printer and a copier the record does not establish who previously owned this property for charitable con- tribution purposes petitioner placed a value of dollar_figure on these items petitioner testified that he had visited amvets on several occasions earlier in and had obtained a number of blank tax receipts signed by amvets representatives the record includes two such blank receipts one signed by jose and the other signed by amado m petitioner testified that he consolidated all of the contributions described above on these two blank receipts he filled out each receipt by identifying himself as the donor inserting date as the date and indicating the donation values mentioned above one filled-out receipt signed by jose shows a total donation value of dollar_figure the other filled-out receipt signed by amado m also shows a total donation value of dollar_figure broken down into dollar_figure for clothing and dollar_figure for non-clothing neither tax receipt identifies any specific items of donated property to identify the property he allegedly contributed petitioner produced a spreadsheet prepared by him captioned thad smith tax deductions the record does not establish when this spreadsheet was prepared and there is no evidence that it was submitted to amvets the tax receipts state that a ll items donated to amvets are deductible for income_tax purposes at their present fair_market_value they also inform the donor that it is his responsibility to determine the fair market values of all items in determining that the items listed on his spreadsheet had a fair market values of dollar_figure petitioner testified that he used a salvation army web site that lists esti- mated low and high values for used_property the record includes a donation value guide guide printed from the salvation army family stores web site on date the values that petitioner placed on his spreadsheet for many of the items he allegedly donated in are considerably higher than the high values shown in this guide for items donated in for a men’s shirt the guide shows a low value of dollar_figure and high value of dollar_figure petitioner placed a value of dollar_figure on all men’s shirts that he allegedly donated for a pair of slacks the guide shows a low value of dollar_figure and a high value of dollar_figure petitioner placed a value of dollar_figure on all pairs of slacks that he allegedly donated petitioner offered no explanation for this discrepancy peti- tioner did not take photographs of any of the items he allegedly donated and he introduced no evidence to establish their condition he did not obtain an appraisal of any item petitioner engaged at least two different tax_return_preparers over the years because he was in the military and traveled often these individuals generally pre- pared and filed his federal_income_tax returns without his reviewing them peti- tioner acknowledged that his original return for had claimed deductions to which he was not entitled after the irs commenced the audit of that return petitioner hired a new return preparer to prepare and file an amended return which claimed the additional deduction of dollar_figure for property allegedly contributed to amvets neither return preparer testified at trial i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determi- nations erroneous rule a 290_us_111 deductions are a matter of legislative grace the taxpayer must demonstrate his entitlement to deductions allowed by the code and substantiate the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend that the burden of proof as to any factual issue should shift to respondent under sec_7491 he thus bears the burden of proving his entitlement to the noncash charitable con- tribution deductions claimed on his amended return ii charitable_contributions a statutory framework sec_170 allows as a deduction any charitable_contribution made within the taxable_year to specified entities including war veterans organizations sec_170 c such deductions are allowable only if the taxpayer satisfies statutory and regulatory substantiation requirements see sec_170 sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the size of the contribution and on whether it is a gift of cash or property for all contributions of dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment from the donee sec_170 additional substan- tiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure sec_170 still more rigorous substantiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure sec_170 for contributions in excess of dollar_figure but less than or equal to dollar_figure each contribution is treated separately for purposes of determining what substantiation is required see sec_1_170a-13 income_tax regs for contributions exceeding dollar_figure similar items of property are aggregated in making this determination sec_170 for purposes of determining thresholds under this paragraph property and all similar items of property donated to or more donees shall be treated a sec_1 property sec_1_170a-13 income_tax regs the term similar items of property is defined to mean property of the same generic category or type such as clothing jewelry furniture electronic equip- ment household appliances or kitchenware sec_1_170a-13 income_tax regs b analysis petitioner contends that he donated property to amvets on date with a claimed value of dollar_figure because the value of the claimed con- tribution exceeds dollar_figure we must aggregate similar items of property to deter- mine what substantiation was required petitioner’s self-created spreadsheet shows three categories of similar items clothing with an alleged value of dollar_figure household furniture with an alleged value of dollar_figure and electronic equipment with an alleged value of dollar_figure for all three categories of items petitioner must meet the substantiation requirements imposed by sec_170 and b for the first two categories of items petitioner must also meet the stricter substantiation requirements imposed by sec_170 contributions of dollar_figure or more sec_170 provides that an individual may deduct a gift of dollar_figure or more only if he substantiates the deduction with a contemporaneous written acknowledgment of the contribution by the donee organization see weyts v commissioner tcmemo_2003_68 discussing legislative_history of this pro- vision this acknowledgment must include a description but not value of any property other than cash contributed state whether the donee provided any goods or services in exchange for the gift and if the donee did provide goods or services include a description and good-faith estimate of their value sec_170 sec_1_170a-13 income_tax regs the acknowledgment is contemporaneous if the taxpayer obtains it from the donee on or before the earlier of the date the taxpayer files a return for the year of contribution or the due_date including extensions for filing that return sec_170 petitioner obtained blank signed forms from amvets and later filled them out himself by inserting supposed donation values because these forms were signed before the property was allegedly donated we question whether they con- stitute an acknowledgment by amvets that it received anything compare sec_1_170a-13 income_tax regs requiring a contemporaneous written acknowledgment from the donee organization for contributions of dollar_figure or more with sec_1_170a-13 income_tax regs receipt not required for smaller contributions where it is impractical to obtain a receipt eg by depos- iting property at a charity’s unattended drop site in any event the amvets tax receipts do not contain a description of any property contributed sec_170 rather petitioner created at a time that cannot be ascertained a spreadsheet showing the property he allegedly contributed and there is no evidence that this spreadsheet was ever provided to or seen by amvets moreover the only evidence as to the contemporaneity of the acknowledgment is the date--date--which petitioner placed on the blank receipts himself this evidence is not sufficiently persuasive to satisfy his burden_of_proof see brown v commissioner tcmemo_1980_553 41_tcm_542 petitioner has therefore failed to satisfy the contemporaneous written acknowledgment requirement for substantiation of contributions of dollar_figure or more contributions exceeding dollar_figure although petitioner’s failure to satisfy the substantiation requirements for contributions of dollar_figure or more is fatal to his claim of an additional deduction we will briefly address for sake of completeness the other applicable substantiation requirements for noncash contributions in excess of dollar_figure taxpayers are required to maintain reliable written records with respect to each item of donated property sec_1_170a-13 and income_tax regs see gaerttner v commissioner tcmemo_2012_43 these records must include among other things the approximate date the property was acquired and the manner of its acquisition a description of the property in detail reasonable under the circumstances the cost or other basis of the property the fair_market_value of the property at the time it was contributed and the method used in determining its fair_market_value sec_1_170a-13 and d i a and b income_tax regs the taxpayer must include with his return a description of such property and such other information as the secretary may require sec_170 petitioner allegedly made noncash contributions to amvets of clothing furniture and electronic equipment and for each category of items he claimed a value exceeding dollar_figure but he did not maintain written records establishing when or how these items were acquired or what their cost bases were the clothing appears to have been purchased the furniture may have been acquired by gift or inheritance and the electronic equipment is of unknown provenance nor did petitioner maintain written records establishing the items’ fair market values at the time they were donated he testified that he determined these values using a guide from a salvation army web site but the values he used were considerably higher than the high values the guide displays he did not maintain photographs or other records to establish the condition of the donated items and he has thus provided no reason to believe that each donated item should be accorded a high rather than a low value no deduction is allowed for contributions of clothing or household_items unless such items are in good used condition or better sec_170 the term ‘household items’ includes furniture furnishings electronics appliances linens and other similar items sec_170 most of the items petitioner allegedly donated consisted of clothing and household_items he presented no evidence that these items were in good used condition or better and he did not furnish a qualified_appraisal with his return see sec_170 exception where qualified_appraisal is supplied for all these reasons petitioner has not satisfied the substantiation requirements for donations of property valued in excess of dollar_figure failure to meet the requirement that the taxpayer maintain reliable written records may be excused if his failure is due to reasonable_cause and not willful continued contributions exceeding dollar_figure for contributions of property other than publicly_traded_securities or similar items of property valued in excess of dollar_figure the taxpayer must generally satisfy the substantiation requirements discussed previously and must also obtain a qualified_appraisal of the items and attach to his tax_return a fully completed appraisal_summary sec_170 sec_1_170a-13 income_tax regs jorgenson v commissioner tcmemo_2000_38 the irs has prescribed form_8283 noncash charitable_contributions to be used as the appraisal_summary the requirements for a qualified_appraisal are set forth in sec_1_170a-13 income_tax regs the requirements for an appraisal_summary are set forth in sec_1 c ii income_tax regs petitioner acknowledged that he did not obtain a qualified_appraisal for any of the items and did not attach a fully completed appraisal_summary to his tax_return he thus continued neglect sec_170 see also alli v commissioner tcmemo_2014_15 at the burden of proving reasonable_cause is on the taxpayer rule a petitioner introduced no evidence that would enable this court to conclude that his failure to maintain written records was due to reasonable_cause failed to satisfy the substantiation requirements for his claimed contributions of clothing dollar_figure and household furniture dollar_figure the court has no doubt that petitioner did donate property to amvets in quite possibly the fair_market_value of the property he donated exceeded the dollar_figure in noncash contributions claimed on his original return which the irs allowed but the code imposes a series of increasingly rigorous substantiation requirements for larger gifts especially when they consist of property rather than cash because petitioner did not satisfy these requirements we are unable to allow any portion of the additional deduction that he claimed on his amended return iii accuracy-related_penalty sec_6662 imposes a penalty upon the portion of any underpayment attributable to among other things negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the tax laws and disregard includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure to keep respondent contends that the deduction claimed for donating household furniture should be denied because petitioner has not proven that he as opposed to his father or his mother’s estate owned the contents of the family home in nor- folk virginia because we conclude that petitioner’s claimed deduction must be denied for lack of substantiation we need not address this issue adequate books_and_records or to substantiate items properly sec_1 b income_tax regs see 139_tc_19 with respect to an individual taxpayer’s liability for a penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that imposition of a penalty is appropriate 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect ibid see rule a welch v helvering u s pincite the notice_of_deficiency determined an accuracy-related_penalty of dollar_figure attributable to petitioner’s having claimed deductions for cash contributions un- reimbursed employee business_expenses mortgage interest points and other expenses for which he lacked substantiation petitioner acknowledged at trial that he had no basis for claiming most of these deductions respondent has therefore discharged his burden of production see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment a taxpayer may be able to demonstrate reasonable_cause and good_faith by showing reliance on pro- fessional advice sec_1_6664-4 income_tax regs although petitioner’s original return appears to have been prepared by a tax pro- fessional that person did not testify at trial petitioner introduced no evidence of the preparer’s qualifications no evidence that he provided the preparer with all relevant facts and no evidence that the preparer provided tax_advice on which he reasonably relied petitioner admitted that his original return claimed deductions to which he was not entitled and that he did not carefully review the return before it was filed the reliance on professional advice defense to the accuracy-related_penalty is not available in these circumstances see 88_tc_654 we will accordingly sustain respondent’s imposition of the sec_6662 penalty to reflect the foregoing decision will be entered under rule
